840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jaki Akai MAHAMMAD, Plaintiff-Appellant,v.Steve NORRIS, et al., Defendants-Appellees.
No. 87-5322.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1988.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.Civ.P. 34(a).


2
Plaintiff appeals the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983 in which he alleged, inter alia, that defendants were deliberately indifferent to his serious medical needs.  The district court dismissed the complaint without prejudice to plaintiff's right to refile the complaint as an amended complaint in an earlier civil rights action in which plaintiff made similar allegations.  Plaintiff does not contend that he has been unable to pursue his claims as part of the earlier action or that he has otherwise been prejudiced by the dismissal of the instant action.


3
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.